Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 8/29/22.  Claims 1, 11 and 20 have been amended. Claims 9, 10 and 19 have been cancelled. Claims 21-23 have been added. Claims 1-8, 11-18 and 20-23 are pending.
2.	Applicants' arguments filed 8/29/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


4.	Claims 1-8, 11-18, 20 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodsitt et al (US 20200012935 A1, hereinafter, “Goodsitt”).
5.	With respect to claim 1,
	Goodsitt discloses a method, in a data processing system, for training a computer implemented model, comprising:
performing, by the data processing system, multiple instances of training of the computer implemented model, wherein each instance of training of the computer implemented model comprises training the computer implemented model using a different training data set to generate a different instance of a trained computer implemented model;
generating computer implemented model results after each instance of training by executing the corresponding instance of the trained computer implemented model;
recording, by the data processing system, differences in the instances of training of the computer implemented model in association with corresponding identifiers of the instances of trained computer implemented model and corresponding computer implemented model results;
analyzing, by the data processing system, the recorded differences and the corresponding computer implemented model results; and
generating, by the data processing system, an output indicating a correlation between recorded differences and corresponding computer implemented model results (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0124], [0136], [0153] – [0154], [0156], [0159] and Fig. 4 e.g. [0030] The disclosed embodiments can be used to create models of datasets, which may include sensitive datasets (e.g., customer financial information, patient healthcare information, and the like). Using these models, the disclosed embodiments can produce fully synthetic datasets with similar structure and statistics as the original sensitive or non-sensitive datasets. [0032] Computing resources 101 can include one or more computing devices configurable to train data models. Computing resources 101 can be configured provide training results, including trained models and model information, such as the type and/or purpose of the model and any measures of classification error. [0090] Process 900 can then proceed to step 907. In step 907, system 100 (e.g., model optimizer 107, computational resources 101, or the like) can determine a similarity metric value using the normalized reference dataset and the synthetic training dataset. System 100 can be configured to generate the similarity metric value according to a similarity metric. In some aspects, the similarity metric value can include at least one of a statistical correlation score (e.g., a score dependent on the covariances or univariate distributions of the synthetic data and the normalized reference dataset), a data similarity score (e.g., a score dependent on a number of matching or similar elements in the synthetic dataset and normalized reference dataset), or data quality score (e.g., a score dependent on at least one of a number of duplicate elements in each of the synthetic dataset and normalized reference dataset, a prevalence of the most common value in each of the synthetic dataset and normalized reference dataset, a maximum difference of rare values in each of the synthetic dataset and normalized reference dataset, the differences in schema between the synthetic dataset and normalized reference dataset, or the like). System 100 can be configured to calculate these scores using the synthetic dataset and a reference dataset. [0122] Model optimizer 1303 can be configured to evaluate performance criteria of a newly created synthetic data model. In some embodiments, the performance criteria can include a similarity metric (e.g., a statistical correlation score, data similarity score, or data quality score, as described herein). [0159] The index can be configured to permit identification of a potentially suitable model stored in model storage 109 based on a model type, a data schema, a data statistic, a training dataset type, a model task, a training dataset identifier and/or other modeling characteristic [as
performing, by the data processing system, multiple instances (e.g. dataset generation instance, development instance, model optimization instance, prediction instance) of training of the computer implemented model, wherein each instance of training of the computer implemented model comprises training the computer implemented model using a different training data set (e.g. datasets, such as synthetic training datasets, reference dataset) to generate a different instance of a trained computer implemented model (e.g. model);
generating computer implemented model results (e.g. results – performance, predictions made by a model) after each instance of training by executing the corresponding instance of the trained computer implemented model;
recording, by the data processing system, differences (e.g. difference) in the instances of training of the computer implemented model in association with corresponding identifiers (e.g. a training dataset identifier) of the instances of trained computer implemented model and corresponding computer implemented model results (e.g. results – performance, predictions made by a model);
analyzing, by the data processing system, the recorded differences (e.g. difference) and the corresponding computer implemented model results (e.g. results – performance, predictions made by a model); and
generating, by the data processing system, an output indicating a correlation (e.g. correlation) between recorded differences (e.g. difference) and corresponding computer implemented model results (e.g. results – performance, predictions made by a model)]), wherein the analyzing comprises performing a trend analysis on the recorded differences and the corresponding computer implemented model results (Goodsitt [0053], [0078], [0090] – [0092], [0098] – [0101], [0105], [0113], [0116], [0122] – [0124], [0129], [0140], [0147], [0154], [0156] e.g. [0122] Model optimizer 1303 can be configured to evaluate performance criteria of a newly created synthetic data model. In some embodiments, the performance criteria can include a similarity metric (e.g., a statistical correlation score, data similarity score, or data quality score, as described herein). For example, model optimizer 1303 can be configured to compare the covariances or univariate distributions of a synthetic dataset generated by the new synthetic data model and a reference data stream dataset. Likewise, model optimizer 1303 can be configured to evaluate the number of matching or similar elements in the synthetic dataset and reference data stream dataset. Furthermore, model optimizer 1303 can be configured to evaluate a number of duplicate elements in each of the synthetic dataset and reference data stream dataset, a prevalence of the most common value in synthetic dataset and reference data stream dataset, a maximum difference of rare values in each of the synthetic dataset and reference data stream dataset, differences in schema between the synthetic dataset and reference data stream dataset, and the like. [0123] In various embodiments, the performance criteria can include prediction metrics. The prediction metrics can enable a user to determine whether data models perform similarly for both synthetic and actual data. The prediction metrics can include a prediction accuracy check, a prediction accuracy cross check, a regression check, a regression cross check, and a principal component analysis check. In some aspects, a prediction accuracy check can determine the accuracy of predictions made by a model (e.g., recurrent neural network, kernel density estimator, or the like) given a dataset. For example, the prediction accuracy check can receive an indication of the model, a set of data, and a set of corresponding labels. The prediction accuracy check can return an accuracy of the model in predicting the labels given the data. Similar model performance for the synthetic and original data can indicate that the synthetic data preserves the latent feature structure of the original data. In various aspects, a prediction accuracy cross check can calculate the accuracy of a predictive model that is trained on synthetic data and tested on the original data used to generate the synthetic data. In some aspects, a regression check can regress a numerical column in a dataset against other columns in the dataset, determining the predictability of the numerical column given the other columns [as wherein the analyzing comprises performing a trend analysis (e.g. predictions) on the recorded differences (e.g. difference; covariance - performance criteria/similarity metric) and the corresponding computer implemented model results (e.g. results, performance and predictions made by a model (e.g., recurrent neural network, kernel density estimator, or the like) given a dataset)]).
6.	With respect to claim 2,
	Goodsitt further discloses wherein performing multiple instances of training of the computer implemented model comprises:
executing, by the data processing system, a first training operation on the computer implemented model using a first version of training data and a first set of one or more hyperparameters to generate a first trained instance of the computer implemented model (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. reference dataset; hyperparameter); and
executing, by the data processing system, a second training operation on the computer implemented model using a second version of the training data and a second set of one or more hyperparameters to generate a second trained instance of the computer implemented model (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. synthetic training datasets; hyperparameter).
7.	With respect to claim 3,
	Goodsitt further discloses wherein recording changes in the instances of training of the computer implemented model comprises:
generating, by the data processing system, a first tracking data structure that correlates a first identifier of the first training operation with the first version of training data and the first set of one or more hyperparameters (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. schema of the reference dataset is correlated with performance criteria and hyperparameters); and
generating, by the data processing system, a second tracking data structure that correlates a second identifier of the second training operation with the second version of training data and the second set of one or more hyperparameters (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. schema of the synthetic training dataset is correlated with performance criteria and hyperparameters).
8.	With respect to claim 4,
	Goodsitt further discloses wherein generating computer implemented model results comprises:
generating first model results from executing the first instance of the computer implemented model; and
generating second model results from executing the second instance of the computer implemented model, and wherein analyzing the recorded differences and the corresponding computer implemented model results comprises performing, by the data processing system, analytics on the first tracking data structure, second tracking data structure, first model results, and second model results to identify differences between the first training operation and the second training operation, that correlate with differences between the first model results and the second model results (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. difference matrix, prediction metrics - a prediction accuracy cross check can calculate the accuracy of a predictive model that is trained on synthetic data and tested on the original data used to generate the synthetic data).
9.	With respect to claim 5,
	Goodsitt further discloses wherein the second version of training data is a modified version of the first version of training data (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. synthetic training dataset).
10.	With respect to claim 6,
	Goodsitt further discloses generating one or more recommendations for modifying training of the computer implemented model to improve training data by identifying what changes increase the accuracy of the computer implemented model based on the recorded differences and corresponding computer implemented model results (Goodsitt [0004], [0043], [0053], [0058], [0123], [0142] – [0144], [0155] – [0157] e.g. predictive accuracy metrics; model optimizer – enable automatic identification and hyperparameter tuning [as recommendation; see claim 7] of machine learning models. [0058] Model optimization instance 409 can be configured to manage training and provision of data models by system 400. In some aspects, model optimization instance 409 can be configured to provide the functionality of model optimizer 107. For example, model optimization instance 409 can be configured to provide training parameters and at least partially initialized data models to development environment 405. This selection can be based on model performance feedback received from development environment 405. As an additional example, model optimization instance 409 can be configured to determine whether a data model satisfies performance criteria. In some aspects, model optimization instance 409 can be configured to provide trained models and descriptive information concerning the trained models to another component of system 400. In various aspects, model optimization instance 409 can be implemented using one or more EC2 clusters or the like. [0155] According to process 1700, model optimizer 107 can interact with computing resources101 to generate a model through automated hyperparameter tuning. In some aspects, model optimizer107 can be configured to interact with interface 113 to receive a model generation request. In some aspect, model optimizer 107 can be configured to interact with interface 113 to provide a trained model in response to the model generation request. The trained model can be generated through automated hyperparameter tuning by model optimizer 107).
11.	With respect to claim 7,
	Goodsitt further discloses automatically executing computer operations to implement the generated one or more recommendations, wherein the computer operations comprise at least one of obtaining new training data comprising entities specified in the one or more recommendations as entities that improve training of the computer implemented model, removing entities, specified in the one or more recommendations as entities that degrade training of the computer implemented model, modifying at least one hyperparameter of the computer implemented model (Goodsitt [0004], [0043], [0053], [0058], [0123] e.g. predictive accuracy metrics; model optimizer – enable automatic identification and hyperparameter tuning [as modifying hyperparameter] of machine learning models. [0155] According to process 1700, model optimizer 107 can interact with computing resources101 to generate a model through automated hyperparameter tuning. In some aspects, model optimizer107 can be configured to interact with interface 113 to receive a model generation request. In some aspect, model optimizer 107 can be configured to interact with interface 113 to provide a trained model in response to the model generation request. The trained model can be generated through automated hyperparameter tuning by model optimizer 107), or modifying a computer model training tool used to perform training of the computer implemented model.
12.	With respect to claim 8,
	Goodsitt further discloses tracking instances of training data used to train the computer implemented model so that training data used to train the computer implemented model may be reverted back to a previous version of training data (Goodsitt [0059] - [0060] e.g. [0059] Production environment 405 can be configured to implement at least a portion of the functionality of computing resources 101, consistent with disclosed embodiments. For example, production environment 405 can be configured to use previously trained data models to process data received by system 400. In some aspects, a production instance (e.g., production instance 413) hosted by development environment 411 can be configured to process data using a previously trained data model. [0060] System 400 can be configured to provide an indication of the potentially fraudulent transactions to another system configured to take appropriate action (e.g., reversing the transaction, contacting one or more of the parties to the transaction, or the like)).
13.	With respect to claim 22,
	Goodsitt further discloses wherein the trend analysis comprises at least one of:
a training data set trend analysis that identifies first trends in changes in entities present in the training data sets, and correlates these first trends with trends in computer implemented model performance;
a training tools trend analysis that identifies second trends in changes in training algorithms used to train the instances of the computer implemented model, and correlates these second trends with the trends in computer implemented model performance; or
a model hyperparameter trend analysis that identifies third trends in changes in model hyperparameter settings, and correlates these third trends with the trends in computer implemented performance (Goodsitt [0043], [0053], [0123] – 0124], [0140], [0146] - [0147], [0162] e.g. [0123] In some aspects, a prediction accuracy check can determine the accuracy of predictions made by a model (e.g., recurrent neural network, kernel density estimator, or the like) given a dataset. [0124] Model optimizer 1303 can be configured to store the newly created synthetic data model and metadata for the new synthetic data model in model storage 1305 based on the evaluated performance criteria, consistent with disclosed embodiments. For example, model optimizer 1303 can be configured to store the metadata and new data model in model storage when a value of a similarity metric or a prediction metric satisfies a predetermined threshold. In some embodiments, the metadata can include at least one value of a similarity metric or prediction metric. [0146] Development instances can be configured to receive models and hyperparameters from model optimization source 1609, consistent with disclosed embodiments. In some embodiments, a development instance can be configured to train a received model according to received hyperparameters until a training criterion is satisfied. In some aspects, the development instance can be configured to use training data provided by data source 1617 to train the data. [0147] Upon completion of training a model, a development instance can be configured to provide the trained model (or parameters describing the trained models, such as model weights, coefficients, offsets, or the like) to model optimization instance 1609. In some embodiments, a development instance can be configured to determine the performance of the model. As discussed herein, the performance of the model can be assessed according to a similarity metric and/or a prediction metric. In various embodiments, the similarity metric can depend on at least one of a statistical correlation score, a data similarity score, or a data quality score. In some embodiments, the development instance can be configured to wait for provisioning by model optimization instance 1609 with another model and another hyperparameter selection.).
14.	Claims 11-18 are same as claims 1-8 and are rejected for the same reasons as applied hereinabove.
15.	Claim 20 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Goodsitt in view of Cheng et al (U.S. 10528891 B1 hereinafter, “Cheng”).
21.	With respect to claim 23,
Although Goodsitt substantially teaches the claimed invention, Goodsitt does not explicitly indicate
wherein generating an output comprises generating a recommendation output, based on at least one of the training data set trend analysis, training tools trend analysis, or model hyperparameter trend analysis, recommending at least one of a change in entities present in the training data sets to make to improve performance of the computer implemented model, a change in training tools to make to improve performance of the computer implemented model, or a change in model hyperparameter settings to make to improve performance of the computer implemented model recommendation.
Cheng teaches the limitations by stating
wherein generating an output comprises generating a recommendation output, based on at least one of the training data set trend analysis, training tools trend analysis, or model hyperparameter trend analysis, recommending at least one of a change in entities present in the training data sets to make to improve performance of the computer implemented model, a change in training tools to make to improve performance of the computer implemented model, or a change in model hyperparameter settings to make to improve performance of the computer implemented model recommendation (Cheng col. 6 lines 1-20, col. 8 lines 49-62, col. 9 lines 46-64, col. 14 lines 11 – 24 e.g. (31) A queue worker implementing Nextpoints may function to predict or suggest a new set of suggestions that include new parameter values for a given model. In some embodiments, the first queue worker machine may function to optimize the hyperparameters of the selected optimization models based on an evaluation a set of observations returned by a user. (47) Accordingly, in some embodiments, a multi-criteria optimization work request may include an identification of at least a first metric (e.g., predictive accuracy) of a machine learning model and a second metric (e.g., predictive efficiency/speed) of the machine learning model that a user desires to optimize. In one example, the variables x and y of each of the objective functions ƒ1 and ƒ2 represent prospective objective function values, which may both take values in a range in the continuous interval of 0 to 1 (i.e., [0, 1]), and “x” and “y” may represent possible hyperparameter values that may operate to optimize ƒ1 and ƒ2, respectively. It shall be noted that, while in a preferred embodiment, the method 200 functions to implement two-dimensional objective functions, any value of multi-dimensional objective functions including, but not limited to, three-dimensional objective functions (e.g., x, y, z) may be implemented. (63) S250, which includes tuning a machine learning model, functions to use the generated or suggested identified hyperparameter values (derived from a selected Pareto optimal objective function values) for the scalarized function to tune and/or otherwise, adjust the machine learning model. In this regard, in one or more embodiments, the identified hyperparameter values for the scalarized function may function to dually optimize both of the competing objective functions of the given machine learning model. That is, Pareto optimal hyperparameter values may function to improve a performance of a first objective function while also improving and/or without sacrificing a performance of a second, competing objective function of the machine learning model).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Goodsitt and Cheng, to create an improved optimization platform to test and improve machine learning models (e.g., in-product machine learning models) and an associated Application Program Interface that enables developers to efficiently and effectively interact with a robust system implementing the evaluation framework (Cheng col. 1 lines 57-67). 

Allowable Subject Matter
22.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
Response to Argument
23.	On pages 11-15, Applicant alleges nowhere in Goodsitt is there any teaching or suggestions of any “
recording, by the data processing system, differences in the instances of training of the computer implemented model in association with corresponding identifiers of the instances of trained computer implemented model and corresponding computer implemented model results;
analyzing, by the data processing system, the recorded differences and the corresponding computer implemented model results; and
generating, by the data processing system, an output indicating a correlation between recorded differences and corresponding computer implemented model results.”
	Examiner disagrees because:
As described in Goodsitt [0053], [0078], [0090] – [0092], [0098] – [0101], [0105], [0113], [0116], [0122] – [0124], [0129], [0140], [0147], [0154] and [0156], the differences between different training datasets (e.g. as synthetic training datasets, reference dataset) are identified [as recorded] in association with corresponding the training dataset identifier [as identifier] and the training results, performance and predictions made by the model [as corresponding computer implemented model results], the differences and results are analyzed to identify the correlation [as analyzing, by the data processing system, the recorded differences and the corresponding computer implemented model results; and generating, by the data processing system, an output indicating a correlation between recorded differences and corresponding computer implemented model results].
The disclosure reasonably describes the argued limitations of “
recording, by the data processing system, differences in the instances of training of the computer implemented model in association with corresponding identifiers of the instances of trained computer implemented model and corresponding computer implemented model results;
analyzing, by the data processing system, the recorded differences and the corresponding computer implemented model results; and
generating, by the data processing system, an output indicating a correlation between recorded differences and corresponding computer implemented model results.”

24.	On pages 15-16, Applicant alleges nowhere in Goodsitt is there any teaching or suggestions of any “wherein the analyzing comprises performing a trend analysis on the recorded differences and the corresponding computer implemented model results.”
	Examiner disagrees because:
As described in Goodsitt [0053], [0078], [0090] – [0092], [0098] – [0101], [0105], [0113], [0116], [0122] – [0124], [0129], [0140], [0147], [0154], [0156], the model performs a prediction analysis [as a trend analysis] on performance criteria/similarity metric (i.e. the differences) between the different datasets and results and performance made [as recorded differences and the corresponding computer implemented model results] by the training model to produce predictions [as trends].
The disclosure reasonably describes the argued limitations of “wherein the analyzing comprises performing a trend analysis on the recorded differences and the corresponding computer implemented model results.”

25.	On page 17, Applicant alleges Goodsitt does not teach “correlates a second identifier of the second training operation with the second version of training data and the second set of one or more hyperparameters.”
	Examiner disagrees because:
As described in Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159], schema of the reference dataset is correlated with performance criteria and hyperparameters, and schema of the synthetic training dataset is correlated with performance criteria and hyperparameters.
The disclosure reasonably describes the argued limitations of 
“generating, by the data processing system, a first tracking data structure that correlates a first identifier of the first training operation with the first version of training data and the first set of one or more hyperparameters; and
generating, by the data processing system, a second tracking data structure that correlates a second identifier of the second training operation with the second version of training data and the second set of one or more hyperparameters.”

26.	On pages 17-18, Applicant alleges Goodsitt does not teach “analytics on the first tracking data structure, second tracking data structure, first model results, and second model results to identify differences between the first training operation and the second training operation, that correlate with differences between the first model results and the second model results.”
	Examiner disagrees because:
As described in Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159], difference matrix - a prediction accuracy cross check can calculate the accuracy of a predictive model that is trained on synthetic data and tested on the original data used to generate the synthetic data.
The disclosure reasonably describes the argued limitations of 
“analytics on the first tracking data structure, second tracking data structure, first model results, and second model results to identify differences between the first training operation and the second training operation, that correlate with differences between the first model results and the second model results.”

27.	On pages 18-19, Applicant alleges Goodsitt does not teach “generating one or more recommendations for modifying training of the computer implemented model to improve training data by identifying what changes increase the accuracy of the computer implemented model based on the recorded differences and corresponding computer implemented model results.”
	Examiner disagrees because:
As stated in claim 7, a recommendation can be modifying at least one hyperparameter of the computer implemented model.
As described in Goodsitt [0004], [0043], [0053], [0058], [0123], [0142] – [0144], [0155] – [0157], According to process 1700, model optimizer 107 can interact with computing resources101 to generate a model through automated hyperparameter tuning [as modifying one hyperparameter]. In some aspects, model optimizer107 can be configured to interact with interface 113 to receive a model generation request. In some aspect, model optimizer 107 can be configured to interact with interface 113 to provide a trained model in response to the model generation request. The trained model can be generated through automated hyperparameter tuning by model optimizer 107.
The disclosure reasonably describes the argued limitations of 
“generating one or more recommendations for modifying training of the computer implemented model to improve training data by identifying what changes increase the accuracy of the computer implemented model based on the recorded differences and corresponding computer implemented model results.”

28.	On page 19, Applicant alleges Goodsitt does not teach “automatically executing computer operations to implement the generated one or more recommendations, wherein the computer operations comprise at least one of obtaining new training data comprising entities specified in the one or more recommendations as entities that improve training of the computer implemented model, removing entities, specified in the one or more recommendations as entities that degrade training of the computer implemented model, modifying at least one hyperparameter of the computer implemented model.”
	Examiner disagrees because:
As stated in claim 7, a recommendation can be modifying at least one hyperparameter of the computer implemented model.
As described in Goodsitt [0004], [0043], [0053], [0058], [0123], [0142] – [0144], [0155] – [0157], According to process 1700, model optimizer 107 can interact with computing resources101 to generate a model through automated hyperparameter tuning [as modifying one hyperparameter]. In some aspects, model optimizer107 can be configured to interact with interface 113 to receive a model generation request. In some aspect, model optimizer 107 can be configured to interact with interface 113 to provide a trained model in response to the model generation request. The trained model can be generated through automated hyperparameter tuning by model optimizer 107.
The disclosure reasonably describes the argued limitations of 
“generating one or more recommendations for modifying training of the computer implemented model to improve training data by identifying what changes increase the accuracy of the computer implemented model based on the recorded differences and corresponding computer implemented model results.”

29.	On page 20, Applicant alleges Goodsitt does not teach “so that training data used to train the computer implemented model may be reverted back to a previous version of training data.”
	Examiner disagrees because:
As described in Goodsitt [0059] - [0060], [0059] Production environment 405 can be configured to implement at least a portion of the functionality of computing resources 101, consistent with disclosed embodiments. For example, production environment 405 can be configured to use previously trained data models to process data received by system 400. In some aspects, a production instance (e.g., production instance 413) hosted by development environment 411 can be configured to process data using a previously trained data model [as be reverted back to a previous version of training data]. [0060] System 400 can be configured to provide an indication of the potentially fraudulent transactions to another system configured to take appropriate action (e.g., reversing the transaction [as be reverted back to a previous version of training data], contacting one or more of the parties to the transaction, or the like).
The disclosure reasonably describes the argued limitations of 
“so that training data used to train the computer implemented model may be reverted back to a previous version of training data.”
Further, claim 7 cites the term “may” suggests an option that it (i.e. be reverted back to a previous version of training data) may or may not happen.

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 13, 2022